B-2100A
    Case(Form 2100A)(12/15)
            14-19923-amc            Doc 62        Filed 08/31/19 Entered 08/31/19 13:59:51                            Desc Main
                                                  Document     Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                            §
                                                                  §       CASE NO. 14-19923-AMC
JOHN B WICKSTRUM                                                  §
COLLEEN O WICKSTRUM                                               §
      DEBTOR                                                      §



                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.
Specialized Loan Servicing, LLC                                           Wells Fargo Bank, N.A.
                 Name of Transferee                                                         Name of Transferor


Name and Address where notices to transferee should                       Court Claim # (if known): 4-2
be sent:                                                                  Amount of Claim: $220,607.47
                                                                          Date Claim Filed: 05/07/2018
     Specialized Loan Servicing LLC
     8742 Lucent Blvd, Suite 300
     Highlands Ranch, Colorado 80129
Phone: (800) 315-4757                                                     Phone: 800-274-7025
Last Four Digits of Acct #: xxxxxx3599                                    Last Four Digits of Acct.#: 7772
Name and Address where transferee payments should
be sent (if different from above):
     Specialized Loan Servicing, LLC
     PO Box 636007
     Littleton, Colorado 80163
Phone:
Last Four Digits of Acct #: xxxxxx3599
I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge
and belief.
By: /s/ John J. Rafferty
    Transferee/Transferee's Agent                             Date:                        08/30/2019

    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




POC_TOCForm000                                                        1                                                      5122-N-8955
Case 14-19923-amc            Doc 62       Filed 08/31/19 Entered 08/31/19 13:59:51                      Desc Main
                                          Document     Page 2 of 2


                          CERTIFICATE OF SERVICE OF TRANSFER OF CLAIM
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before August 31, 2019 via electronic notice unless otherwise stated:


Debtor               Via U.S. Mail
John B Wickstrum
112 Sherman Road
Springfield, PA 19064


Debtor               Via U.S. Mail
Colleen O Wickstrum
112 Sherman Road
Springfield, PA 19064


Debtors' Attorney
Brad J. Sadek
Sadek And Cooper
1315 Walnut Street, Suite 502
Philadelphia, PA 19107

Chapter 13 Trustee
William C. Miller, Esq.
P.O. Box 1229
Philadelphia, Pennsylvania 19105


                                                      Respectfully Submitted,

                                                      /s/ John J. Rafferty
                                                      John J. Rafferty




TRANSFER OF CLAIM - CERTIFICATE OF SERVICE                                                                5122-N-8955
                                                                                                       POC_CertOfServ
